MEMORANDUM **
Victoria Montiel, and her husband Guillermo Cuellar, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying their application for cancellation of removal. We dismiss the petition for review.
*500The petitioners’ contentions that the IJ and BIA acted arbitrarily and "violated their due process rights by selectively weighing and disregarding their evidence and failing to consider all relevant hardship factors, are not supported by the record and do not amount to colorable constitutional claims. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”)
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.